Citation Nr: 1815788	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-55 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel












INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from July 1956 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the Chicago, Illinois, RO.


FINDING OF FACT

Hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current left or right ear hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in standard letter sent to the Veteran in June 2013.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and available private treatment records are associated with the claims file.  VA provided a relevant examination in August 2013, with an addendum opinion provided in October 2013.  The opinions, together with the other evidence of record, provide an adequate basis for the Board to decide the claim.  

In a November 2016 written statement, the Veteran referred to treatment for hearing loss in the 1980s at Rush Hospital.  He stated that he had previously contacted this facility, as well as his private health insurance company, and had been informed by both Rush Hospital and the insurance company that they no longer had records from the 1980s.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Service treatment records are negative for complaints, treatment, or diagnoses of hearing loss.  The Veteran's military occupational specialty (MOS) was noted as Personnel Planning Officer.  On his commissioning examination in November 1959, the Veteran's hearing was noted as 15/15 in each ear on whisper and spoken voice testing, and his ears were otherwise noted as normal on the clinical evaluation.  During his December 1966 separation examination, the Veteran's hearing was noted as 15/15 in each ear on whisper testing, and his ears were otherwise noted as normal on the clinical evaluation.  

The Veteran had subsequent Reserves service.  On Reserves examinations in December 1974, March 1976, January 1977, January 1978, January 1979, January 1980, March 1981, January 1982, January 1983, January 1984, December 1984, and January 1990, the Veteran denied hearing loss on his report of medical history.  

On Reserves examinations in February 1968, January 1969, December 1974, January 1980, March 1981, January 1984, and December 1984, the Veteran's hearing was noted as 15/15 in each ear on whisper testing, and his ears were otherwise noted as normal on the clinical evaluations.  

On a November 2010 private treatment record, the Veteran reported that 25 years earlier he had experienced dizziness, and that later he had total right ear hearing loss.  He had recently been concerned about his left ear hearing loss.  CT of the temporal bones was noted as normal.  The examiner conducted audiometric testing and diagnosed right profound sensorineural hearing loss and left high frequency moderate sensorineural hearing loss.

A VA examination was conducted in August 2013.  The Veteran reported serving as a gunning officer for four years in service, with primary noise exposure from large weapons, small arms fire, and flight line, without hearing protection.  He denied occupational noise exposure.  He reported recreational exposure from hunting and target shooting.  He at some point used hearing protection for this, but not initially.  The Veteran reported right ear hearing loss in the 1980s along with dizziness.  He reported being evaluated for this at Rush Hospital.  The Veteran denied a history of ear infection, ear surgery, or recent ear pain.  He reported a number of occasions in which he was "knocked out," usually sports-related injuries.  He denied any lasting complications associated with these incidents.  Cursory otoscopy revealed clear canals bilaterally.  Middle ear pressure and ear can volume were with hypercompliance bilaterally.  Word recognition was excellent in the left ear and could not be tested in the right ear.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100+
100+
100+
100+
100+
LEFT
10
20
45
65
65

The examiner stated that the Veteran's present hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner stated that:

The Veteran reported onset of right ear hearing loss as approximately 30 years ago (15-20 years following discharge from service).  Additionally, it resulted in single sided deafness in the right ear, which at the time was accompanied by dizziness.  The presentation of those symptoms together are typically suggestive of other etiology than noise exposure.  An otolaryngologist would be the most appropriate to determine this etiology.  The American College of Occupational and Environmental Medicine's evidence based statement on noise induced hearing loss reported the following characteristics: it is always sensorineural -Since most noise exposures are SYMMETRICAL, the hearing loss is typically BILATERAL -Noise exposure alone usually does not produce a loss greater than 75 decibels (db) in high frequencies and 40 dB in the lower frequencies.  However, individuals with superimposed age-related hearing loss may have hearing thresholds in excess of these values.  There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur. 

In an addendum report dated in October 2013, the VA examiner stated that, after review of the Veteran's service treatment records and Reserves treatment records, that the opinion on hearing loss remained unchanged; it was less likely than not related to in service noise exposure.  The examiner reiterated that the Veteran's hearing loss was "acute in nature, resulting in a profound sensorineural hearing loss in one ear 20+ years following discharge from service."

The August 2013 VA audiological test confirms hearing loss disability for VA purposes in each ear under 38 C.F.R. § 3.385.  The first element of Shedden is met.  The Veteran's reported history of military noise exposure is credible.  The circumstances of his military service are consistent with the noise exposure he has attested to having therein.  The question remaining then is whether the evidence establishes a causal connection between the current hearing loss and the Veteran's in-service noise exposure.

The Board has considered the probative evidence of record, including the Veteran's assertions concerning his in-service noise exposure and hearing loss symptomatology and, the medical evidence.  

The VA opinion, which the Board finds probative, is against a causal relationship between the Veteran's hearing loss and military service.  The examiner's opinion, including the addendum, was based on knowledge of the Veteran's in-service and post-service history, clinical presentation, and the examiner's medical training.  It was also supported by a sufficient rationale.  The examiner explained that the asymmetrical nature of the Veteran's hearing loss was not consistent with a noise-induced hearing loss, and noted that the Veteran consistently denied hearing loss on his Reserves examinations for many years following his discharge from service. 

The Veteran contends that he was told by an E.N.T. specialist at Rush Hospital in the 1980s that his hearing loss was related to in-service noise exposure.  As noted above, records from that facility are no longer available.  While the Veteran reports having completely lost his hearing in the right ear in the 1980s, that is not consistent with the Reserves reports of medical history, on which, as late as 1990 the Veteran denied any hearing loss.  In any event, there is no contention by the Veteran that he noticed decreased hearing in service or that such symptom was present for decades after service.  

There is no competent medical evidence to the contrary.  The Veteran's lay opinion that his current hearing loss is related to noise exposure in service is not competent.  This is a complex medical question for which medical expertise is required, particularly in light of his denials of hearing loss on frequent reports of medical history for many years after his separation from active service.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Further, hearing loss disability was not affirmatively shown to have been manifested in service or to a compensable degree within one year of discharge.  38 C.F.R. § 3.303 (a), 3.307, 3.309.  The earliest medical record regarding complaints/treatment of his hearing loss is dated more than 40 years after service separation, and as noted the Veteran reported noticing onset of hearing loss in the 1980s.  Further, as noted the enlistment and separation examinations were normal and did not reflect findings or complaints of hearing loss.  The Reserves examinations further noted normal hearing for many years after separation.  Thus, continuity of symptomatology is not established.  38 C.F.R. § 3.303 (b).

As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss is not warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


